Opinion filed September 25, 2020




                                       In The

       Eleventh Court of Appeals
                                   ___________

                              No. 11-20-00195-CR
                                 ___________

                 LINDSAY NICOLE RAGLIN, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 20724B

                      MEMORAND UM OPI NI ON
      Appellant filed an untimely pro se notice of appeal from a judgment revoking
her community supervision for the offense of assault family violence. We dismiss
the appeal for want of jurisdiction.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on June 3, 2020, that no motion for
new trial was filed, and that Appellant filed a pro se notice of appeal on August 13,
2020, 71 days after her sentence was imposed. The notice of appeal was therefore
untimely.
        Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993).
        When the appeal was filed in this court, we notified Appellant and Appellant’s
counsel by letter that the notice of appeal appeared to be untimely and that the appeal
may be dismissed for want of jurisdiction. We requested that Appellant respond to
our letter and show grounds to continue. Appellant has not provided this court with
any grounds upon which we may continue this appeal. Because the notice of appeal
was not timely filed, we have no jurisdiction over this appeal and must dismiss it.
See Slaton, 981 S.W.2d at 210.
        Accordingly, we dismiss this appeal for want of jurisdiction.


                                                                            PER CURIAM

September 25, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2